[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________               FILED
                                                        U.S. COURT OF APPEALS
                                No. 08-16305              ELEVENTH CIRCUIT
                                                              JUNE 30, 2009
                            Non-Argument Calendar
                                                           THOMAS K. KAHN
                          ________________________
                                                                CLERK

                       D. C. Docket No. 06-20397-CR-UUB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

KAREEM JACKSON,
a.k.a. Jamar Fields,
a.k.a. Face,

                                                          Defendant-Appellant.


                          ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (June 30, 2009)

Before CARNES, WILSON and COX, Circuit Judges.

PER CURIAM:
      Nathan D. Clark, appointed counsel for Kareem Jackson, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Jackson’s conviction and sentence are AFFIRMED.




                                          2